FORM OF PERFORMANCE RSU AGREEMENT    




EXHIBIT 10.4
AMERICOLD REALTY TRUST
2017 EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
by and between Americold Realty Trust, a Maryland real estate investment trust
(the “Company”), and [l] (the “Participant”).
Grant Date:                     ____________________________________
Target Number of Restricted Stock Units:
    ____________________________________
This grant also includes Dividend Equivalents, which are described below.
1.Grant of Restricted Stock Units and Dividend Equivalents.
1.1Pursuant to Section 9.1 of the Americold Realty Trust 2017 Equity Incentive
Plan (the “Plan”), the Company hereby issues to the Participant an Award of
Restricted Stock Units (the “Restricted Stock Units”), in an amount equal to the
“target number” set forth above (the “Target Award”). Each Restricted Stock Unit
represents the right to receive Shares based on a percentage of the Target Award
(ranging from 0%-150%) as set forth on Appendix A of this Agreement, subject to
the terms and conditions set forth in this Agreement and the Plan. Capitalized
terms that are used but not defined herein have the meaning ascribed to them in
the Plan.
1.2Each Restricted Stock Unit includes one Dividend Equivalent. A Dividend
Equivalent entitles the Participant to a cash payment equal to the cash
dividends declared on a Share during the vesting period (if any). The
determination of the amount of Dividend Equivalents and payment of Dividend
Equivalents will be made as provided in Section 5.3.
1.3The Restricted Stock Units shall be credited to a separate account maintained
for the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
2.Consideration. The grant of the Restricted Stock Units and related Dividend
Equivalents is made in consideration of the services to be rendered by the
Participant to the Company or its Subsidiaries.
3.Vesting.
3.1Except as otherwise provided in this Agreement, provided that the Participant
has not incurred a Termination of Service as of the applicable vesting date, and
further provided that any additional conditions and performance goals set forth
in Appendix A (attached hereto) have been satisfied, the Restricted Stock Units
will vest and no longer be subject to any restrictions in accordance with the
following schedule:
Vesting Date
Number of Restricted Stock Units That Vest
Upon completion of the Performance Period as described in Appendix A
As provided in Appendix A

Once vested, the Restricted Stock Units become "Vested Units."




--------------------------------------------------------------------------------




3.2Except as provided in Sections 3.3 and 3.4 of this Agreement, the foregoing
vesting schedule notwithstanding, upon the Participant's Termination of Service
for any reason at any time before all of his or her Restricted Stock Units have
vested, the Participant's unvested Restricted Stock Units shall be automatically
forfeited and neither the Company nor any Subsidiary shall have any further
obligations to the Participant under this Agreement.
3.3If the Participant’s Termination of Service occurs as a result of a
Termination of Service by the Company without Cause [or by the Participant for
Good Reason (as such term is defined in the Participant’s written employment
agreement with the Company)]1, a pro-rated portion of the Restricted Stock Units
shall remain outstanding and eligible to vest based on actual performance
through the last day of the Performance Period, based on the number of days
during the Performance Period that the Participant was employed.
3.4If, within the twelve (12) month period following a Change in Control, the
Participant’s Termination of Service occurs as a result of a Termination of
Service by the Company without Cause [or by the Participant for Good Reason (as
such term is defined in the Participant’s written employment agreement with the
Company)]2, the Restricted Stock Units shall immediately become vested based on
actual performance through the Termination of Service date.
4.Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until such time as the Restricted Stock Units and Dividend Equivalents are
settled and/or paid in accordance with Sections 5 and 6 of this Agreement, the
Restricted Stock Units and Dividend Equivalents (or the rights relating thereto)
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Restricted Stock Units or
Dividend Equivalents (or the rights relating thereto) shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units and
Dividend Equivalents will be forfeited by the Participant and all of the
Participant's rights to such interests shall immediately terminate without any
payment or consideration by the Company.
5.Rights as Shareholder; Dividend Equivalents.
5.1The Participant shall not have any rights of a shareholder with respect to
the Shares underlying the Restricted Stock Units (including, without limitation,
any voting rights or any right to dividends paid with respect to the Shares
underlying the Restricted Stock Units) unless and until the Restricted Stock
Units vest and are settled by the issuance of Shares in accordance with Section
6 of this Agreement.
5.2Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the Shares underlying the Restricted
Stock Units unless and until such Shares are sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a shareholder of the Company.




_________________________
1NTD: Include for individuals with “Good Reason” provision in their employment
agreement.
2NTD: Include for individuals with “Good Reason” provision in their employment
agreement.


2

--------------------------------------------------------------------------------






5.3If, during the vesting period provided in Section 3, the Company declares a
cash dividend on the Shares, then, on the payment date of the dividend, the
Participant’s Account shall be credited with Dividend Equivalents in an amount
equal to the dividends that would have been paid to the Participant if one
Share had been issued on the Grant Date for each Restricted Stock Unit granted
to the Participant as set forth in this Agreement based the Target Award. At the
end of the Performance Period and prior to payment of such Dividend Equivalents,
the amount of Dividend Equivalents credited to the Participant’s Account shall
be increased or decreased in the same proportion as the adjustment made to the
Target Award when determining the amount of Vested Units (based on the Company’s
performance as described in Section 3.1 and Appendix A). Dividend Equivalents
shall be subject to the same vesting and forfeiture restrictions as
the Restricted Stock Units to which they are attributable and shall be paid,
without adjustment for any earnings or interest, on the same date that
the Restricted Stock Units to which they are attributable are settled in
accordance with Section 6 of this Agreement. Dividend Equivalents credited to a
Participant’s Account shall be distributed in cash. Dividend Equivalents shall
not be eligible for dividend reinvestment.
6.Settlement and Payment of Restricted Stock Units.
6.1Subject to Section 9 of this Agreement, as soon as administratively
practicable following the applicable vesting date provided in Section 3.1 (but
in no event later than the end of the calendar year in which such Restricted
Stock Units become vested), the Company shall (a) issue and deliver to the
Participant the number of Shares equal to the number of Vested Units and cash
equal to any Dividend Equivalents as provided in Section 5.3 (as adjusted to
satisfy the tax withholding requirements provided in Section 9 of this
Agreement), and (b) enter the Participant’s name on the books of the Company as
the shareholder of record with respect to the Shares delivered to the
Participant.
6.2Notwithstanding Section 6.1 of this Agreement, in accordance with Section 3.2
of the Plan, the Committee may, but is not required to, prescribe rules pursuant
to which the Participant may elect to defer settlement of the Restricted Stock
Units. Any deferral election must be made in compliance with such rules and
procedures as the Committee deems advisable.
If the Participant is deemed a "specified employee" within the meaning of Code
Section 409A, as determined by the Committee, at a time when the Participant
becomes eligible for settlement of the Restricted Stock Units upon his
"separation from service" within the meaning of Code Section 409A, then to the
extent necessary to prevent any accelerated or additional tax under Code Section
409A, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Participant's separation from service and (b) the
Participant's death.
6.3To the extent that the Participant does not vest in any Restricted Stock
Units for any reason, all interest in such Restricted Stock Units and any
related Dividend Equivalents shall be forfeited. The Participant has no right or
interest in any Restricted Stock Units or Dividend Equivalents that are
forfeited.
7.No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, consultant, advisor or Nonemployee Trustee of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's employment or service at any time
for any reason.
8.Adjustments. If any change is made to the outstanding Shares or the capital
structure of the Company, if required, the Restricted Stock Units shall be
adjusted in any manner as contemplated by Section 4.4 of the Plan.


3

--------------------------------------------------------------------------------




9.Tax Liability, Net Settlement and Withholding.
9.1The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation, including any Dividend
Equivalents, paid to the Participant pursuant to the Plan, the amount of any
required withholding taxes in respect of the Restricted Stock Units or Dividend
Equivalents and to take all such other action as the Committee deems necessary
to satisfy all obligations for the payment of such withholding taxes in
accordance with Section 22.2 of the Plan.
9.2Without limiting Section 9.1 of this Agreement, upon settlement of the
Restricted Stock Units as provided in Section 6 of this Agreement, the Company
shall have the right in its sole discretion to withhold a portion of the Shares
that have a Fair Market Value equal to the amount required to be withheld by the
Company (or its Subsidiaries) to satisfy the applicable federal, state and local
tax withholding requirements, domestic or foreign, unless the Company, in its
sole discretion, requires the Participant to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations.
9.3Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units, grant or payment of Dividend Equivalents or the subsequent sale of any
Shares; and (b) does not commit to structure the Restricted Stock Units or
Dividend Equivalents to reduce or eliminate the Participant's liability for
Tax-Related Items.
10.[Non-competition and Non-solicitation.
10.1In consideration of the Restricted Stock Units and related Dividend
Equivalents, the Participant agrees and covenants not to:
(a)contribute his or her knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, shareholder, volunteer, intern or in any other similar capacity to an
entity engaged in the same or similar business as the Company and its
Subsidiaries in any geographic area in which the Participant worked, represented
the Company or its Subsidiaries, or had material contact with customers of the
Company or its Subsidiaries during the Participant’s employment with the Company
or any of its Subsidiaries, for a period of nine (9) months following the
Participant's Termination of Service;
(b)directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Subsidiaries for nine (9) months following the Participant's Termination of
Service; or
(c)directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with any current or actively sought prospective
customers of the Company or any of its Subsidiaries with whom the Participant
had material contact during the Participant’s employment with the Company or any
of its Subsidiaries, for purposes of offering or providing goods or services
similar to or competitive with those offered by the Company or any of its
Subsidiaries for a period of nine (9) months following the Participant's
Termination of Service.


4

--------------------------------------------------------------------------------




(d)The restrictions in this Section 10 are in addition to, and not in lieu of,
any other similar obligations the Participant may have under any other agreement
with the Company or its affiliates.
10.2If the Participant breaches any of the covenants set forth in Section 10.1
of this Agreement:
(a)all unvested Restricted Stock Units and related Dividend Equivalents shall be
immediately forfeited; and
(b)the Participant hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.]3 
11.Clawback Policy. This Award shall be subject to the terms and conditions of
the Company’s Incentive-Based Compensation Recoupment Policy adopted effective
January 23, 2018, a copy of which has been provided to the Participant and which
is incorporated herein by reference. This Award is also subject to the
requirements of any applicable law, government regulation, or stock exchange
listing requirement with respect to the recovery of incentive compensation.
12.Compliance with Law. This Award and the issuance or transfer of Shares in
accordance with Section 6 of this Agreement shall be subject to compliance by
the Company and the Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Shares may be listed. No Shares shall be issued or transferred
unless and until any then applicable requirements of state and federal law and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.
13.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Committee) from time to time.
14.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Georgia without regard to conflict of law
principles.
15.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.




_______________________
NTD: Include for employees not already subject to a non-compete and/or
non-solicitation as provided in their employment agreement.




5

--------------------------------------------------------------------------------




16.Restricted Stock Units and Dividend Equivalents Subject to Plan. This
Agreement is subject to the Plan as approved by the Company's shareholders. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
17.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units and related Dividend Equivalents may be transferred
by will or the laws of descent or distribution.
18.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
19.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
altered, suspended or terminated by the Board at any time, in its discretion.
The grant of the Restricted Stock Units and Dividend Equivalents in this
Agreement does not create any contractual right or other right to receive any
Restricted Stock Units, Dividend Equivalents or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Committee and the
Board. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with, or service to, the Company or its Subsidiaries.
20.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units and related Dividend Equivalents,
prospectively or retroactively; provided, that, no such amendment shall
materially impair the previously accrued rights of the Participant under this
Agreement without the Participant's consent, subject to the provisions of
Section 21 of the Plan.
21.Code Section 409A. This Agreement is intended to comply with Code Section
409A or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Code Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Code Section 409A.
22.No Impact on Other Benefits. The value of the Participant's Restricted Stock
Units and related Dividend Equivalents is not part of his or her normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.
23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
24.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the


6

--------------------------------------------------------------------------------




Restricted Stock Units and related Dividend Equivalents subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units, payment of related Dividend
Equivalents or disposition of the underlying Shares, and that the Participant
has been advised to consult a tax advisor prior to such vesting, settlement or
disposition.




[SIGNATURE PAGE FOLLOWS]




    


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
AMERICOLD REALTY TRUST
 
By: _____________________


Name:
Title:



 
[PARTICIPANT NAME]
 
By: _____________________


Name:





8

--------------------------------------------------------------------------------




Appendix A


Performance Period: [TO BE DETERMINED]


Performance Measurement: [TO BE DETERMINED]


Vesting: The number of Restricted Stock Units that will vest (if any) will be
determined as provided in the table below. In the event that the Company’s
performance does not meet 50% of the Target Award (i.e., the minimum threshold
listed below), the Restricted Stock Units shall be automatically forfeited and
neither the Company nor any Subsidiary shall have any further obligations to the
Participant under this Agreement.


Performance Level Thresholds
TSR
Vesting Percentage
Restricted Stock Units Vested
Minimum
 
50% of Target Award
[l]
Target
 
100% of Target Award
[l]
Maximum
 
150% of Target Award
[l]



If TSR falls between the performance thresholds provided above (e.g., 9% TSR),
the number of Restricted Stock Units that will vest will be mathematically
interpolated by the Committee on a linear basis.


In no event will the number of Restricted Stock Units that vest pursuant to this
Agreement exceed 150% of the Target Award.




9